Case 3:19-cv-00046-NKM-JCH Document 100 Filed 01/07/21 Page lof6 Pageid#: 288

CLERK'S OFFICE Ue. | COUR!
AT CHARLOTTESVILLE, VA

FILED

JAN 07 2021

UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF VIRGINIA

 

DEANDRE HARRIS,

)
)
Plaintiff, )
)
v. ) Civil Action No: 3:19-cv-00046
)
JASON KESSLER, RICHARD )
SPENCER, et al., )
)
Defendants. )
)

 

BRIEF IN SUPPORT OF MOTION TO DISMISS DEFENDANT JEFF SCHOEP
Case 3:19-cv-00046-NKM-JCH Document 100 Filed 01/07/21 Page 2of6 Pageid#: 289

TABLE OF CONTENTS
INDEX OF AUTHORITIES... ..cscessesscssesssseessssssscccssessecsvsnesnesavesesessneaeaecsesassscsisaseatsavaressesseeseuees 2
STATEMENT OF ISSUE PRESENTED. ............ccccccccsssesscssessessuesessescucavssvaneasansaressesessanseeseeeseesee: 3
STANDARD OF REVIEW..u....ccccccsessssssssssssssersssunsssssssssusanenssavesssessavsnsasearsnusassasseensansavesutcesseseeens 3
ARGUMENT... ccccsecesseseesessesesscenssessescasssensssssvencsueseesenssacssesusasavsnssesassvesecavsveavasssesessesseensassssassenes 4
CONCLUSION... ec cececcssssesssssssscesecssessesssssssuensscscssesssssussucssscsuenescaesucarssarsusstssuessasssssseseessarsuvareesss 5
CERTIFICATE OF SERVICE. .......ccsssscssesssssessssessscossecsecsrsnesussnssessussussessesecsecsresataresrssessessesessenseses 6
INDEX OF AUTHORITIES
CASE LAW
Ashcroft v. Iqbal, 556 U.S. 662 (2009).......ccccccccccccscsscsscescccesececescsecsesececsscessesesversscsessessees 4
Robinson v. American Honda Motor Co., Inc., 551 F.3d 218, 222 (2009)... cee 4
Walters v. McMahen, 684 F.3d 435, 439 (4th Cir, 2012)... cccccccccscssesseesecsecsecsesseseeseees 3
Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434 (6" Cir. 1988).....ccccccsesesseeseoes 4
Russo v. White, 400 SE 2d 160, 163 (L991)... .ecceccsccscsscssssssesesssscssscsseseccesecsessesersesseensatanerees 5
COURT RULES
Fed. R. Civ. P. 12(0)(6)...ccecececcscesssecesccsesesceensesessssvassuesesusecscsusavavesansaveusassususaassstasaseneeces 3
 

Case 3:19-cv-00046-NKM-JCH Document 100 Filed 01/07/21 Page 3of6 Pageid#: 290

1,

STATEMENT OF ISSUE PRESENTED

Whether Plaintiffs’ claims against Jeff Schoep should be dismissed.pursuant to Fed. R. Civ.
12(b)(6).

Plaintiffs’ Response: No.

Defendants’ Response: Yes.

STANDARD OF REVIEW

A motion invoking Fed. R. Civ. P. 12(b)}(6) is made if the plaintiff fails “to state a claim

upon which relief can be granted].]”

Said the Fourth Circuit in Walters v. McMahen, 684 F 3d 435, 439 (4th Cir. 2012), about

the standard for reviewing a motion to dismiss made per Fed. R. Civ. P. 12(b)(6):

The Supreme Court's decision in Twombly incorporated “[t}wo working
principles.” Iqbal, 556 U.S. at 678, 129 S.Ct. 1937. First, although a court must
accept as true all factual allegations contained in a complaint, such deference is not
accorded to legal conclusions stated therein. Id. The mere recital of elements of a
cause of action, supported only by conclusory statements, is not sufficient to
survive a motion made pursuant to Rule 12(b)(6). Id.

Second, to survive such a motion, a complaint must state a “plausible claim for
relief.” Id. The determination whether a complaint adequately states a plausible
claim is a “context-specific task,” id. at 679, 129 S.Ct. 1937, in which the factual
allegations of the complaint must be examined to assess whether they are sufficient
“to raise a right to relief above the speculative level,” Twombly, 550 U.S. at 555,
127 S.Ct. 1955.

To satisfy this standard, a plaintiffneed not “forecast” evidence sufficient to prove
the elements of the claim. Robertson, 679 F.3d at 291. However, the complaint must
allege sufficient facts to establish those elements. Id. Thus, while a plaintiff does
not need to demonstrate in a complaint that the right to relief is “probable,” the
complaint must advance the plaintiff's claim “across the line from conceivable to
plausible.” 7womdly, 550 U.S. at 570, 127 §.Ct. 1955,
Case 3:19-cv-00046-NKM-JCH Document 100 Filed 01/07/21 Page 4of6 Pageid#: 291

 

A complaint “must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662 (2009).

If an allegation is capable of more than one inference, this Court must construe it in the
plaintiff's favor. Robinson v. American Honda Motor Ce., Inc., 551 F.3d 218, 222 (2009).
Although this is a liberal standard of review, the plaintiff still must do more than merely assert
bare legal conclusions. /d. Specifically, the complaint must contain “either direct or inferential
allegations respecting all the material elements to sustain a recovery under some viable legal
theory.” Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6" Cir. 1988) (quotations

and emphasis omitted)

ARGUMENT

Although Plaintiff alleges that third-parties at the Unite the Right rally conspired to act and
actually acted in a violent, intimidating, and threatening manner, Plaintiff has not pled any
averments of fact that JEFF SCHOEP personally conspired to act or actually acted in a concerted
manner with these third party tortfeasors. Plaintiff's complaint does not contain sufficient factual
assertions, accepted as true, to state any claim to relief that is plausible on its face against JEFF

SCHOEP.

Plaintiff fails to allege sufficient facts to support a legal finding that JEFF SCHOEP is
legally liable for the conduct of third-parties who allegedly acted illegally. Allegations against
“Defendants” throughout the complaint either appear to not include JEFF SCHOEP or are so

vague and non-specific as not link JEFF SCHOEP to any wrongful conduct whatsoever.
 

Case 3:19-cv-00046-NKM-JCH Document 100 Filed 01/07/21 Page5of6 Pageid#: 292

The plaintiff's complaint has not brought negligence causes of action. Virginia law
therefore requires them to “allege all facts necessary to establish the cause of action” that
Plaintiff wishes to proceed under. Russo v. White, 400 SE 2d 160, 163 (1991) Plaintiff's

complaint has manifestly failed to do so as to defendant JEFF SCHOEP.

Plaintiffs Complaint lacks any specific factual allegations that JEFF SCHOEP conspired
to engage in illegal conduct. Although third-parties are alleged to have conspired to act violently
before the rally, such allegations are not imputed to JEFF SCHOEP to establish that JEFF
SCHOEP conspired to act in an illegal manner. Plaintiff cannot survive a Rule 12(b)(6) motion

by relying on factually unsupported legal conclusions.

CONCLUSION

For the reasons set forth herein, Defendant’s Motion to Dismiss should be granted pursuant
to Fed, R. Civ. P. 12(b)(6). Plaintiff fails to allege sufficient facts to support any of their claims

against JEFF SCHOEP.

Respectfully submitted,

La

a

Jeff Schoep

PO Box 66335

Roseville, MI 48066
313-671-2583
jeffschoep@protonmail.com
Pro Se

Dated: January 4, 2021
 

Case 3:19-cv-00046-NKM-JCH Document 100 Filed 01/07/21 Page 6of6 Pageid#: 293

CERTIFICATE OF SERVICE

I, Jeff Schoep, affirm that on January 4, 2021, I served a true and accurate copy of

this document upon all attorneys of record via electronic mail and/or US Postal Service.

bl Zao
eg

Jeff Schoep

PO BOX 66335

Roseville, MI 48066

313-671-2583

jeffschoep@protonmail.com

Pro Se

LARRY BROWN (VSB 33414)
Attorney at Law

1800 Diagonal Road, Suite 600
Alexandria, VA 22314
Lebrownjr@aol.com

PHONE: (703)956-3577

FAX: (703)997-1402

Lead Attorney for Plaintiff
Attorney To Be Noticed

Stacy Lee Merritt

1910 Pacific Ave, Suite 8000
Dallas, TX 75201
(245)876-7016

Lead Attorney for Plaintiff
Pro Hae Vice

Attorney To Be Noticed

Elmer Woodward

5661 US Hwy 29

Blairs, BA 24527
isuecrooks@comcast.net

Attorney for Traditionalist Workers Party,
Matthew Parrot, & Identity Evropa
